Citation Nr: 0310683	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for arthritis, right 
knee.

3.  Entitlement to service connection for arthritis, left 
knee.

4.  Entitlement to a compensable evaluation for bicipital 
tendonitis, right (major) shoulder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION


The veteran served on active duty from September 1963 to June 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 1999, a statement 
of the case was issued in May 1999, and a substantive appeal 
was received in June 1999.  The veteran testified at a 
hearing before a hearing officer at the RO in July 1999.

The Board notes that additional development was requested 
with respect to the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  However, this 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  One reason for the 
Federal Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  Inasmuch as the 
veteran failed to report for the VA examination which had 
been scheduled pursuant to the additional development 
requested by the Board, no evidence which has not already 
been considered by the RO has been obtained.  Accordingly, 
the Board finds that further action at the RO level is not 
required and the Board may properly proceed with appellate 
review.


FINDINGS OF FACT

1.  The left shoulder symptoms treated during service were 
acute in nature and resolved without leaving residual 
disability.

2.  The right knee symptoms treated during service were acute 
in nature and resolved without leaving residual disability.

3.  The left knee symptoms treated during service were acute 
in nature and resolved without leaving residual disability.

4.  The veteran's service-connected bicipital tendonitis, 
right (major) shoulder, is manifested by subjective 
complaints of pain, difficulty working overhead, and 
difficulty reaching with his right arm as well as objective 
findings of normal range of motion and no x-ray evidence of 
arthritis.


CONCLUSIONS OF LAW

1.  A chronic disability involving the left shoulder was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  A chronic right knee disability was not incurred in or 
aggravated by the veteran's active military service, nor may 
arthritis of the right knee be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  A chronic left knee disability was not incurred in or 
aggravated by the veteran's active military service, nor may 
arthritis of the left knee be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

4.  The criteria for a compensable evaluation for bicipital 
tendonitis, right shoulder, are not met.  38 U.S.C.A. 
§§ 1155,  5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, and 
4.71a, Diagnostic Codes 5201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record includes the veteran's available service medical 
records, reports of VA examinations, his VA and private 
treatment records, as well as testimony from his July 1999 
personal hearing at the RO.  The veteran underwent VA 
examination in May 1997.  The veteran was scheduled to 
undergo additional VA examinations on two occasions in April 
2002 as well as in March and April 2003.  Specifically, the 
veteran called and canceled his appointment for April 3, 
2002, due to work obligations.  At this time, the veteran 
also rescheduled this examination for April 15, 2002.  
However, for reasons unknown, he failed to report to the 
rescheduled examination.  In addition, pursuant to 
development requested by the Board, the veteran was scheduled 
to undergo VA examinations in March and April 2003.  However, 
these examinations were cancelled due to the veteran's 
failure to report.  Under the circumstances, the Board finds 
that the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The duty to assist has been completed to the extent 
possible given the cooperation of the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.)

Furthermore, the Board finds the claimant has been notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to service connection and increased 
evaluations.  A January 2002 RO letter and the August 2002 
supplemental statement of the case informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought and advised him of the types of 
evidence VA would assist him in obtaining as well as his 
responsibilities in connection with identifying and obtaining 
evidence.  In addition, a March 2003 letter from the Board 
also informed the veteran that the Board was arranging for a 
new examination in conjunction with this case, the importance 
of this examination, as well as the consequences of his 
failure to appear for this examination pursuant to 38 C.F.R. 
§ 3.655.  No response appears to be on file regarding this 
correspondence, and the veteran failed to report for the 
scheduled examination.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Service Connection

The first three issues before the Board involve claims of 
entitlement to service connection for a left shoulder 
disability and arthritis, right and left knee.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease or injury diagnosed after 
discharge, when all of the evidence establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

While it appears, according to the veteran's May 1997 report 
of VA examination, that he has impingement syndrome of the 
left shoulder, this was not shown to be present until 
approximately nine years following active service.  The 
service medical records show that the veteran sought 
treatment for left shoulder pain and was diagnosed with 
questionable bursitis in July 1981.  Thereafter, he sought 
treatment for left bicep pain and experienced restricted 
range of motion in October 1986.  However, his upper 
extremities were clinically evaluated as normal on separation 
examination in April 1988.  There is no showing of any left 
shoulder problems for several years after service, and there 
is no competent evidence suggesting a link between current 
left shoulder disability and the left shoulder problems noted 
during service.  Unfortunately, VA's efforts to obtain 
additional medical evidence as to any possible link to the 
left shoulder symptoms during service were not successful as 
the veteran has repeatedly failed to report for scheduled 
examination.  Accordingly, based upon a review of the 
evidence currently of record, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for a left shoulder disorder.  

Likewise, the Board finds that the preponderance of the 
evidence currently of record is against entitlement to 
service connection for disability of the knees.  A review of 
service medical records shows injuries to the knees in 1969 
and 1976, and records include references to possible meniscus 
tears.  Further, the veteran reported at the times of several 
periodic examinations that he had been told that he had 
arthritis of the knees.  Nevertheless, his lower extremities 
were routinely clinically evaluated as normal at the times of 
those examinations, including discharge examination in April 
1988.  There is no medical evidence of record persuasively 
showing chronic knee disabilities during service or arthritis 
within one year of discharge from service.  Again, the record 
does not include persuasive medical evidence linking current 
disorders of the knees to service. 

With regard to all three service connection claims, it is 
unfortunate that the veteran has not cooperated with VA 
efforts to obtain examination and etiology opinions regarding 
the left shoulder and knees.  Matters of medical etiology 
must be addressed by medical personnel.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  While the record shows 
left shoulder and knee complaints during service, Congress 
has specifically limited entitlement to service connection to 
cases where inservice injury or incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
The problem with the three service connection issues has been 
to medically link current disability to the inservice 
symptoms.  The RO and the Board attempted to further develop 
the medical evidence with this purpose in mind, but the 
veteran did not report for examinations. 

Increased Rating

The veteran asserts that his service connected bicipital 
tendonitis, right shoulder, is more disabling than currently 
evaluated, thereby warranting a higher rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  Inasmuch as this 
claim amounts to an appeal of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged ratings."  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service connected bicipital tendonitis, right 
(major) shoulder, has been rated by the RO as noncompensably 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, for limitation of motion of the major 
arm.  The Ratings Schedule provides that limitation of motion 
of a major arm at shoulder level is assigned a 20 percent 
disability rating, when the major arm motion is limited to 
midway between side and shoulder level a 30 percent rating is 
assigned, and when the major arm is limited to 25 degrees 
from the side a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Normal shoulder flexion and 
abduction is from 0 to 180 degrees (90 degrees at shoulder 
level), and normal internal and external rotation is from 0 
to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The 
Court has held that section 4.40 does not require a separate 
rating for pain but provides guidance for determining ratings 
under other Diagnostic Codes assessing musculoskeletal 
function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

During his July 1999 personal hearing at the RO, the veteran 
testified that his right shoulder gives him problems every 
day.  He reported that this extremity is productive of 
continuous throbbing, a grinding sensation, and joint pain.  
He also stated that he is unable to throw a baseball or 
perform tasks which require overhead work.  Accordingly, it 
was felt that more recent VA examination was needed to 
properly evaluate his right shoulder disorder and the veteran 
was scheduled for examination to assess the level of 
impairment associated with this extremity.  However, the 
appellant failed to report for the examinations which he had 
scheduled and provided no explanation for this apparent lack 
of cooperation.  

Accordingly, the persuasive medical evidence of record 
consists of a May 1997 report of VA examination which 
demonstrates that the veteran's service-connected right 
shoulder disorder is manifested by full range of motion for 
forward flexion, backward extension, internal and external 
rotation, abduction, and adduction.  A diagnosis of 
impingement syndrome of the shoulders is also shown.  Based 
on the foregoing, the Board finds that there is no evidence 
of motion limited to shoulder level or motion limited to 
shoulder level as a result of pain or dysfunction.  
Therefore, the Board finds entitlement to an increased 
(compensable) initial rating is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

In addition, the Board notes that the evidence demonstrates 
no ankylosis of the scapulohumeral articulation, impairment 
of the humerus, or impairment of the clavicle or scapula so 
as to warrant consideration under alternative rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202, 5203.  The Board also finds that, based upon May 1997 
radiological examination which revealed no arthritic changes 
to the shoulder joint, consideration of a separate or 
alternative rating for arthritis is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Conclusion

Finally, in making the above determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to any issue.


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

